OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
The only issue presented by the question certified was whether the Appellate Division had the power to grant the relief given to petitioner by that court. The Appellate Division had the power. We pass on no other issue. Question certified answered in the affirmative (see, Brady v Ottaway Newspapers, 63 NY2d 1031; Serenity Homes v Town Bd., 37 NY2d 841).
Chief Judge Wachtler and Judges Jasen, Meyer, Simons, Kaye and Alexander concur.
Order affirmed, with costs, and question certified answered in the affirmative in a memorandum.